DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
This office Action is in response to the amendment and remarks submitted 11/16/2022.
Claims 16-20 being previously withdrawn.
Claim 14 being previously cancelled.
Claims 1 and 15 have been amended; support for claim 1 is found in pages 30-31, and support for claim 15 is found in page 4 of the instant specification.
Claims 1-13 and 15 are currently pending.

Claim Rejections - 35 USC § 112
The 35 U.S.C. § 112(b) rejection is withdrawn in light of the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 3, 5, 7, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US20190264023Al), in view of Bakker et al. (US 20190088955A1), and in further view of Kountz et al. (US2014/0065461A1).

	As to claim 1, Sakai discloses an article manufactured by molding a composite comprising (see ... The present invention relates to a liquid crystalline polymer composition for foam molding, a method for producing a foamed molded article, and a foamed molded article [0001]), 
	(A) a polymer matrix (Liquid crystalline polymer [0012[); and
	 (B) 	(i) a inorganic moisture absorber (see… A liquid crystalline polymer composition for foam molding using a supercritical fluid as a foaming agent, the liquid crystalline polymer composition including a liquid crystalline polymer and a scale-like inorganic filler [0012]… Examples of the scale-like inorganic filler include talc, mica, graphite, wollastonite, barium sulfate and calcium carbonate. [0066]), 
		(ii) a ceramic filler, graphite, or a combination thereof (see… A fibrous inorganic filler may be contained in the liquid crystalline polymer composition [0039]… One type of the fibrous filler may be used alone, or two or more types thereof may be used in combination. Examples of the fibrous inorganic filler include glass fibers; ceramic fibers such as silica fibers, alumina fibers and silica alumina fibers [0069]) 
	The examiner notes that both the scale like filler and the fiber filler of Sakai meet the recited requirements of the moisture barrier and ceramic filler or graphite as presently claimed, and
		(iii) a tracking resistance polymer (fluororesins [0073]), which are dispersed in the polymer matrix (see…  the liquid crystalline polymer composition … includes… an additive [0072]… as the additive, mold release agents such as fluororesins [0073],
	 wherein the[[a]] polymer matrix comprises a liquid crystal polymer, wherein the liquid crystal polymer is present in an amount of greater than or equal to 30 weight percent to less than or equal to 85 weight percent based on a total weight of the composite (The content of the liquid crystalline polymer according to the liquid crystalline polymer composition for foam molding of the present embodiment is preferably 80 parts by mass or more and 99 parts by mass or less, with respect to 100 parts by mass of the aforementioned liquid crystalline polymer composition for foam molding. [0064]); 
	wherein the inorganic moisture absorber is present in an amount of greater than or equal to 1 weight percent to less than or equal to 20 weight percent, based on a total weight of the composite (Content of the aforementioned scale-like inorganic filler is 1 part by mass or more and 20 parts by mass or less with respect to 100 parts by mass of the aforementioned liquid crystalline polymer resin composition [0022]).; 
	wherein the ceramic filler, the graphite, or the combination thereof is present in an amount of greater than or equal to 1 weight percent to less than or equal to 20 weight percent, based on a total weight of the composite (The content of the fibrous inorganic filler contained in the liquid crystalline polymer composition for foam molding may be 0 parts by mass or more and 5 parts by mass or less, with respect to 100 parts by mass of the aforementioned liquid crystalline polymer composition [0070]); and 
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).
	wherein the tracking resistance polymer is present in an amount of greater than or equal to 5 weight percent to less than or equal to 35 weight percent based on a total weight of the composite, 
	Sakai discloses an molded composite article and further teaches a tracking resistance polymer fluororesins [0073], but does not teach the weight percent.
	In the same field of endeavor, Bakker also discloses article of a composite for a battery (Battery includes casing ... the casing may include an electrically-insulative material [Abstract] and the casing may be extrusion molded or injection molded [0013]). 
	and a tracking resistance polymer, (The electrically insulative material may include a polymeric material. .. Typically, the polymeric material may include ... monopolymer, a copolymer, a mixed polymer blend, a thermoplastic material, a thermoset material, PE, PP, PVC, PVA, EVA, PEEL, PMMA, PTFE. [0011],[0012]. Where PTFE is a member of fluororesins.
	A further advantage of the embodiments of the present invention is that as the wall thickness of the casing (100) may be made relatively thinner by using extruded polymeric material, this also allows for an increase in the amount of compressed powder that may be received within the casing (100) and this improves overall battery output performance [0063].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakai to incorporate the fluororesin (PTFE) of Bakker to allow for a thinner material and improved battery performance.
	Sakai and Baker discloses article of a composite but does not explicitly disclose the weight percent of the PTFE. 
	In the same field of endeavor Kountz discloses article (Li-ion battery, [Abstract]) of a composite (Fluorinated material, [Abstract]) and further teaches PTFE micropowder having an average particle size of 7 micrometers, and the proportion of micropowder is 25 wt% based on the combined weight of the micropowder and the FPE [0079].
	The PTFE is disclosed to have excellent binding property [0006].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakai to incorporate the amount of PTFE of Kountz to improve binding. 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); 
	Regarding the limitation "wherein the tracking resistance polymer comprises: an 
average bond energy between an atom forming a main chain in the tracking resistance polymer and another atom covalently bonded to the atom that forms the main chain in the tracking resistance polymer of about 350 kilojoules per mole to about 500 kilojoules per mole, a carbonaceous residue yield after pyrolysis of less than or equal to about 5 weight percent, based on the amount of the tracking resistance polymer before pyrolysis, or a combination thereof, ", 
	It is noted the specification offers examples of compositions which exhibit these properties one of which is poly(tetrafluoroethylene) (PTFE). Bakker shows a composition poly(tetrafluoroethylene) (PTFE) which is the same as taught in the claimed invention. It is contended that such a property or characteristic is inherently taught in the composition disclosed by Bakker.
	The references provide motivation for one of ordinary skill in the art to modify the combination as cited above. Furthermore Bakker teaches the composition of the tracking resistance polymer and Kountz teaches the weight percentage as claimed. 
	Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and its properties are inseparable. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the
applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
"Products of identical chemical composition cannot have mutually exclusive properties."
A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	Sakai further teaches wherein the article is a container comprising a bottom wall, a plurality of side walls, and an open side opposed to the bottom wall, and wherein at least one of the bottom wall and the plurality of side walls comprises the composite, and the composite defines inner and outer surfaces of the at least one of the bottom wall and the plurality of side walls (The foamed molded article of the present invention can be generally applied to any application to which liquid crystalline polyester resins can be applied. For example, in the field of automobiles… injection molded articles for console boxes [0108]. Where an automotive console box provides the claimed structure.
	It should be noted the limitation of "molding," is a product by process claim and as such the product-by-"molding" of claim 1 are not given patentable weight since the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985). Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown. 173 USPQ 685, and In re Fessman. 180 USPQ 324). Claim 1 as written does not distinguish the product of the instant application from the product of the prior art.

	As to claim 3, Bakker teaches a tracking resistance polymer, (The electrically insulative material may include a polymeric material. .. Typically, the polymeric material may include ... monopolymer, a copolymer, a mixed polymer blend, a thermoplastic material, a thermoset material, PE, PP, PVC, PVA, EVA, PEEL, PMMA, PTFE.) [0011],[0012].
	It should be noted regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, 11.).

	As to claim 5, Sakai discloses The article of claim 1, wherein the inorganic moisture absorber is a silica gel, a zeolite, CaO, BaO, MgSO4, Mg(C104)2, MgO, P205, A1203, CaH2, NaH, LiAlH4, CaSO4, Na2SO4, CaCO3, K2CO3, CaCl2, Ba(C104)2, Ca, or a combination thereof. (see…Examples of the scale-like inorganic filler include talc, mica, graphite, wollastonite, barium sulfate and calcium carbonate.[0066]).

	

	As to claim 7, Sakai discloses a fibrous inorganic filler may be contained in the liquid crystalline polymer composition [0116]… Examples of the fibrous inorganic filler include ceramic fibers such as silica fibers, alumina fibers [0116].  Al2O3 has a thermal conductivity of 43.05 W/m/K, retrieved from https ://www .memsnet.org/material/al um in umoxideal2o3bu I k/).
	It should be noted the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).


	As to claim 8, Sakai discloses the ceramic filler, " fibrous inorganic filler," is Alumina (see ... One type of the fibrous filler may be… alumina fibers [0069]).
	As to claim 10, Sakai discloses teaches the liquid crystalline polymer composition is ... The content of the liquid crystalline polymer according to the liquid crystalline polymer composition for foam molding of the present embodiment is preferably 80 parts by mass or more and 99 parts by mass or less, with respect to 100 parts by mass of the aforementioned liquid crystalline polymer composition for foam molding. [0064]. 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990);

	As to claim 12, Sakai discloses wherein the composite comprises the inorganic moisture absorber in an amount of greater than or equal to 3 weight percent to less than or equal to 20 weight percent, based on a total weight of the composite. (see…scale-like inorganic filler contained in the liquid crystalline polymer composition… is 1 part by mass or more and 20 parts by mass or less [0068])
	If the ranges overlap, then a prima facie case of obviousness exists. A secondary reference is not needed. I usually quote the MPEP 2144.05: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US20190264023A1), in view of Bakker et al. (US 20190088955A1), in view of Kountz et al. (US2014/0065461A1) and in further view of Hashimoto et al. (US20160211490A1).

	As to claim 2, the rejection of claim1 is incorporated, Sakai discloses an molded composite article but does not explicitly teach polyethylene.
	In the same field of endeavor Hashimoto discloses an article (Packaging material for a cell  [Abstract])  with excellent moldability and further teaches a polymer matrix comprises high density polyethylene (see ... The resin component to be used in the sealant layer 3 is not particularly limited as long as it can be heat-welded, and examples thereof include polyolefins [0163] ... Specific examples of the polyolefin include polyethylene's such as low-density polyethylene, medium-density polyethylene, high-density polyethylene [0164].
	It should be noted the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) 

	

	As to claim 6, Sakai discloses an inorganic moisture absorber calcium carbonate but does not explicitly teach an inorganic moisture absorber is MgO, CaO, a zeolite, or a combination thereof. Hashimoto discloses the inorganic moisture absorber is a zeolite, magnesium oxide, aluminum oxide, (see ... At least one layer that forms the coating layer 1 may contain a pigment and/or dye as necessary ... The material of the pigment is not particularly limited, ... Specific examples of the inorganic pigment include ... zeolite, magnesium oxide, aluminum oxide, ... [0111 ], [0112]) 
	It should be noted the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) .

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US20190264023A1), in view of Bakker et al. (US 20190088955A1), in view of Kountz et al. (US2014/0065461A1) and in further view of Kim et al. (US20180212208A1).

	As to claim 9, Kim discloses, packaging material (polymer composition with a thermally conductive material) for a case (employed in a battery module) with graphite [Abstract] [0028]. graphite comprises expanded graphite.; (see ... The thermally conductive particulate material may also have a high intrinsic thermal conductivity, such as about 50 W/m-K or more ... Examples of such materials may include ... (e.g., expanded graphite), silicon carbide (SiC), [0028]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakai to incorporate the expanded graphite of Kim to increase thermal conductivity.

	As to claim 13, Kim further teaches a packaging material (polymer composition with a thermally conductive material) for a case and further teaches (see ... The thermally conductive particulate material. .. examples ... graphite (e.g., expanded graphite ... the thermally conductive particulate material typically constitutes from about 1 wt. % to about 20 wt.%, [0028], [0013]),
	If the ranges overlap, then a prima facie case of obviousness exists. A secondary reference is not needed. I usually quote the MPEP 2144.05: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


	Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US20190264023A1), in view of Bakker et al. (US 20190088955A1), and in further view of Kountz et al. (US2014/0065461A1).

	As to claim 11, Sakai does not explicitly disclose the amount of poly(tetrafluoroethylene) (PTFE) being less than or equal to about 35 weight percent, based on total weight of the composite. 
	In the same field of endeavor, Kountz also discloses a fluorinated material for an article (Battery) [Abstract] and further teaches PTFE micropowder having an average particle size of 7 micrometers, and the proportion of micropowder is 25 wt% based on the combined weight of the micro powder and the FPE. [0079] ... fluorinated material positioned effective to abate combustion by said batter ... the fluorinated material is either the material of construction of the battery case or is positioned within the battery case or both.[0010]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakai to incorporate the percentages of PTFE of Kountz to abate combustion of the battery.
	
	

	As to claim 15, Regarding the limitation, “wherein the article has a water vapor transmission rate of less than about 0.007 grams per square meter per day as measured at a thickness of 1 millimeter at 38 °C and relative humidity of 100% according to ISO 15106 or ASTM F1249, a comparative tracking index of greater than or equal to about 200 volts as measured according to UL 746A, ASTM D3638, or IEC60112, a thermal conductivity of greater than or equal to about 0.40 watts per millikelvin as measured by a laser flash, and a tensile strength of greater than or equal to about 1,000 kilograms per square centimeter as measured according to ASTM D638 using a Universal Testing Machine.

	Modified Sakai of claims 1 and 15 discuss that the:

The liquid crystalline polymer composition is ... 80 parts by mass or more and 99 parts by mass or less 
Inorganic absorbent material, pigment ... zeolite, magnesium oxide, aluminum oxide, ... the inorganic particulate material typically constitutes from about 1 part by mass or more and 20 parts by mass or less 
Ceramic filler, graphite, the thermally conductive particulate material typically constitutes from about 1 wt.% to about 20 wt. %,
tracking resistance polymer, PTFE at 25 wt%.

	Which is the same as taught by the claimed invention. It is contended that such a property or characteristic is inherently taught in the composition disclosed by Modified Sakai. 
	Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and its properties are inseparable. In this respect, MPEP 2112 sets forth the following: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
"Products of identical chemical composition cannot have mutually exclusive properties."
	A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive.
	a. Applicant argues there is no reason for the person having ordinary skill in the art to have modified Hashimoto based on Bakker, Sakai, Kim , and Kountz.
	Applicants arguments do not apply to the new combination of modified Sakai, because applicant does not argue Sakai specifically.
	 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728